Citation Nr: 1528335	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for residuals, status-post removal of venereal warts.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 through January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which among other issues, denied the Veteran's claim for a compensable disability rating for residuals, status-post removal of venereal warts.  The Veteran has perfected timely appeal as to that denial.

The Veteran testified during an April 2015 Board hearing.  A transcript of that testimony is associated with the claims file.

This appeal also initially included the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, entitlement to a compensable disability rating for a scar on the right breast, and the Veteran's challenge of an effectuated reduction of the disability rating assigned for fibromyalgia from 40 percent to 10 percent, effective January 1, 2015.  A January 2015 rating decision granted service connection for adjustment disorder and restored the 40 percent disability rating assigned for fibromyalgia.  The Veteran has not asserted any disagreement with the effective date or initial disability rating assigned for his service-connected adjustment disorder, nor has he asserted any ongoing disagreement in relation to his fibromyalgia.  In January 2015, the RO issued a new rating decision which continued its previous denial of a compensable disability rating for the scar on the Veteran's right breast.  Still, the Veteran has not perfected his appeal as to that issue or otherwise expressed any ongoing disagreement as to that issue.  Accordingly, these issues do not remain before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran and his spouse testified credibly that the Veteran experiences decreased sensitivity in his penis during sexual relations and increased sensitivity and irritation in the areas of his warts due to sweat and moisture during hot weather and the summer months.

VA examinations of the areas around the Veteran's venereal warts were conducted during the winter months, in January 2012 and in December 2013.  Perhaps consistent with the Board's testimony, given the timing of the examinations, neither examination revealed any visible skin conditions that were attributable to the Veteran's venereal condition.

In view of the foregoing, the Veteran should be arranged to undergo a new VA examination of his skin, to be conducted during the summer so that manifestations and symptoms associated with the Veteran's venereal warts may be observed and noted during their active stage.  38 C.F.R. § 3.159(c)(4); Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (stating that if an appellant's condition is subject to active and inactive stages, an examination should be conducted during the active stage).

Prior to arranging the examination described above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for residuals associated with his venereal warts since December 2014.  VA must then make efforts to obtain any treatment records that are identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a compensable disability rating for residuals, status-post removal of venereal warts.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination, to be held in the summer, for residuals associated with his venereal wart condition.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for residuals associated with his venereal wart condition since December 2014.
 
2.  Make efforts to obtain the records for all new or additional treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  During the summer, the Veteran should also be afforded a VA examination, with an appropriate examiner, to determine all manifestations and symptoms associated with his venereal wart condition.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran and the clinical findings from the examination, the VA examiner should identify all manifestations, symptoms, and objectively observed findings that are associated with the Veteran's venereal warts and their initial removal.  The examiner should also note and discuss any functional and/or occupational impairment that result from the noted manifestations, symptoms, and findings.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development and any other warranted development, the issue of the Veteran's entitlement to a compensable disability rating for residuals, status-post removal of venereal warts should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

